 342 NLRB No. 123 
Myers Investigative and Security Services, Inc. 
and Industrial, Technical and Professional Employ-
ees Union. 
Case 5ŒCAŒ31808 
September 23, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
WALSH AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on March 16, 2004, the General Counsel issued 
the complaint on June 23, 2004, against Myers Investiga-
tive and Security Services, In
c., the Respondent, alleging 
that it has violated Section 8(a)(1) and (5) of the Act.  
The Respondent failed to file an answer.   
On August 25, 2004, the General Counsel filed a Mo-
tion for Default Judgment with the Board.  On August 
26, 2004, the Board issued an order transferring the pro-

ceeding to the Board and a 
Notice to Show Cause why 
the motion should not be granted.  The Respondent filed 
no response.  The allegations 
in the motion are therefore 
undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was file
d by July 7, 2004, all the 
allegations in the complaint would be considered admit-
ted.  Further, the undisputed allegations in the General 
Counsel™s motion disclose that the Region, by letter 
dated July 13, 2004, notified the Respondent that unless 

an answer was received by July 27, 2004, a motion for 
default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with a main office in Dunn, No
rth Carolina, and an office 
and place of business in Alexandria, Virginia, the only 
location involved herein, has been engaged in the busi-

ness of providing security services. 
During the 12-month period preceding issuance of the 
complaint, a representative period, the Respondent, in 
conducting its business operations described above, per-
formed services valued in excess of $50,000 in states 

other than the State of North Carolina.  We find that the 
Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, and 

that Industrial, Technical 
and Professional Employees 
Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, William Fred Myers has been the 
Respondent™s president and/or
 chief executive officer, 
and has been a supervisor of the Respondent within the 
meaning of Section 2(11) of the Act and an agent of the 

Respondent within the meaning of Section 2(13) of the 
Act. The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purposes of collec-
tive bargaining, within the meaning of Section 9(b)(3) of 
the Act: 
 All full time and regular part time nonsupervisory em-

ployees of Respondent; but excluding all managerial 

employees and supervisory employees as defined by 
the Act. 
 Since in or around April 2001, the Union has been des-
ignated as the exclusive collective-bargaining representa-
tive of the unit, and since then the Union has been recog-

nized as the representative by the Respondent.  This rec-
ognition has been embodied in successive collective-
bargaining agreements, the most
 recent of which is effec-
tive from April 4, 2003, to April 3, 2006. 
At all material times, based on Section 9(a) of the Act, 
the Union has been the excl
usive collective-bargaining 
agent of the unit. 
Since on or about January 27, 2004, the Respondent 
has refused to bargain in good faith with the Union as the 
exclusive collective-bargaining representative of the 
unit.
1 Since on or about January 27, 2004, the Union, by 
memorandum sent to William Fred Myers, has requested 
that the Respondent furnish the Union with written 

documents received by the Respondent from a ﬁGovern-
ment officialﬂ who requested the removal of employee 
Walter Thomas from a site identified as The Hoffman 

Building ﬁbecause of safe
ty/medical reasons.ﬂ 
The information requested 
by the Union is necessary 
for, and relevant to, the Union™s performance of its duties 
                                                          
 1 This conduct is not alleged 
as a violation of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 as the exclusive collective-ba
rgaining representative of 
the unit. 
Since on or about January 27, 2004, the Respondent 
has failed to furnish the Union with the information de-

scribed above in a timely manner, or has refused to dis-
close to the Union that no such information exists. 
CONCLUSION 
OF LAW By refusing to furnish the Union with the information 
requested in its January 27, 2004 memorandum, the Re-
spondent has failed and refused to bargain collectively 

and in good faith with the exclusive collective-
bargaining representative of its unit employees, and has 
thereby engaged in unfair labor practices affecting com-
merce within the meaning of 
Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act.
2 REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 

and (1) by failing and refusing to furnish the Union with 
information that is relevant and necessary to its role as 
the exclusive bargaining repr
esentative of the unit em-
ployees, we shall order the Respondent to furnish the 
Union with the information it requested in its memoran-
dum of January 27, 2004. 
ORDER The National Labor Relations Board orders that the 
Respondent, Myers Investigative and Security Services, 

Inc., Alexandria, Virginia, its officers, agents, succes-
sors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to furnish Industrial, Technical 
and Professional Employees Union with information 

necessary for and relevant to the performance of its du-
ties as the exclusive collec
tive-bargaining representative 
of the employees in the following appropriate unit: 
 All full time and regular part time nonsupervisory em-

ployees of Respondent; but excluding all managerial 

employees and supervisory employees as defined by 
the Act. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                          
 2 Our conclusion of law is in conformity with par. 12 of the com-
plaint, which alleges that the Responde
nt has violated Sec. 8(a)(5) and 
(1) only by its refusal, since January 27, 2004, to furnish the Union 
with the requested information. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish the Union with the information it requested 
by memorandum dated January 27, 2004. 
(b) Within 14 days after service by the Region, post at 
its facility in Alexandria, Virginia, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any 
time since January 27, 2004. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to furnish Industrial, 
Technical and Professional Employees Union with in-
formation necessary for and relevant to the performance 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MYERS INVESTIGATIVE SECURITY SERVICE
s 3of its duties as the exclusiv
e collective-bargaining repre-
sentative of the employees in
 the following appropriate 
unit: 
 All of our full time and regular part time nonsupervi-

sory employees; but excluding all managerial employ-
ees and supervisory employees as defined by the Act. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL furnish the Union with the information it re-
quested by memorandum dated January 27, 2004. 
MYERS INVESTIGATIVE AND 
SECURITY 
SER-
VICES, INC. 